Mr. Justice Bailey
delivered the opinion of the court.
Suit was by Nissen to recover possession of that portion of the Joker and Peter lode mining claims in conflict with certain mining claims known as the Bay State, numbered from one to thirteen inclusive, belonging to the Rilla company, and for damages. Findings and judgment were for defendants and plaintiff brings the record here for review.
Several questions of law are suggested and argued, but the controversy is settled by the fact findings of the court. It is undisputed that the Bay State lodes were located long prior to the Joker and Peter claims. Defendant and its grantors have been in possession of them for years and have in good faith spent large sums of money thereon in development work and general improvements. The court found expressly that the locations of the Bay State claims were valid and binding, and that assessment work required *478by law to be annually done was either done, or that work had been resumed upon them, before any attempt to locate portions thereof as the Joker and Peter lodes was made. The locations of the Bay State claims being prior, valid and subsisting locations plaintiff could not lawfully acquire any of the territory included within their boundaries by the location of the Joker and Peter claims.
There was ample competent testimony adduced at the trial to support the findings of the court in favor of the defendants upon all questions of fact in issue, and this makes it unnecessary to consider or determine any matter of law raised or discussed in argument.
Judgment affirmed.
Mr. Justice Teller and Mr. Justice Burke concur.'